DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

	In claim 12, the language “is configured retain” appears improper.  It appears such should be ---is configured to retain---.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 appears improper and confusing.  The claim appears directed only to a cover unit of claim 1, intending to not claim the wiper arm adapter that is presented in claim 1.  It is noted that dependent claims by their nature include all of the subject matter in the claims on which they depend.  Further, setting forth “A cover unit of a wiper device (10) according to claim 1” appears to set forth an additional cover unit to the one already set forth in claim 1 within the wiper device.  The metes and bounds of the claim cannot be properly ascertained.  Clarification is requested.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schauble et al (German publication 102011057118).
	The publication to Schauble (note cited translation of description portion) discloses the invention as is claimed.  Schauble discloses a window wiper device (100, fig. 1, note para. 3 of translation) having a wiper arm adapter.  The wiper arm adapter is shown (fig. 2) as the end portion of the wiper arm (2).  A cover unit (27) is pivotally mounted on the wiper arm adapter for movement about a pivot axis (generally shown fig. 9 by dash-dot lines) defined by cylindrical sections (37, 38).  The cover unit is pivotable about the pivot axis between an open position (fig. 3) and a closed position (fig. 4) that at least partially covers the wiper arm adapter.  The cover unit in the closed position (fig. 4) is displaceable translationally along direction/axis (44) between an unlocked position (fig. 4) and a locked position (fig. 5).
	With respect to claim 2, the pivot axis is oriented perpendicular to the displacement axis (44).  Figures 4 and 9 generally demonstrate this.
	With respect to claim 3, the cover unit includes pivot bearing elements (37, 38, fig. 9) engaging in recesses (19, fig. 4) for movement therealong between the locked and unlocked positions.
	With respect to claim 4, the recess (19, fig. 2) is in the form of an elongated hole.
	With respect to claim 5, note latching elements (46, 47) on the cover unit that face the wiper arm adapter.  Such at least act to retain the cover unit in the closed position when in the locked position.
	With respect to claims 5 and 12, note that members (39, 40) of the cover unit (27) can be deemed latching elements that are configured to retain the cover unit with the wiper arm adapter and thus in the unlocked position.
	With respect to claims 6 and 7, note hook elements (37, 38) engaging in further recesses (19) in the closed position.  Such hook elements form latching elements (39, 40) of the cover unit.  Such latching elements engage in a latching recess (interior space) within the wiper arm.  Alternatively, the hook elements (37, 38) can be deemed to form latching elements that engage in latching recesses (41, fig. 4) at the ends of the recesses (19).
	With respect to claim 8, elements (37, 38, 46, 47) can all be considered as spacer elements, at least as far as defined.  All make contact with the wiper arm adapter in the locked position.
With respect to claim 9, Schauble discloses a cover unit (27) as claimed, at least as far as understood.
	With respect to claim 10, the publication to Schauble discloses the method as claimed, as set forth above, with respect to the closing and opening of the cover unit and the locking and unlocking thereof.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
03 December 2022